DETAILED ACTION
The following is a first action on the merits of application serial no. 16/979901 filed on 9/11/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/11/20 has been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: output part, 32 and 33 under list of reference signs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference signs S40, S60, S70 and S80 in Figure 2 is missing the lead lines between the reference signs and instructions in flow chart.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
Specification
The disclosure is objected to because of the following informalities:
-the output parts pertaining to reference signs 32 and 33 (under list of reference signs) are not described in the brief summary of the drawings.  
-under list of reference signs and beside reference sign 22, “slutch” should be changed to “clutch”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-an electronic control unit (generic placeholder) that is configured to: obtain a first wheel speed value (function)………….in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
-Claim 13 recites the limitation “wherein in the low torque mode the motor torque generated by the electric motor is less than twice a lesser of the transmittable first clutch torque and the transmittable second clutch torque, plus 50% of a maximum generatable torque of the electric motor.” 
motor torque generated by the electric motor is less than twice the smaller one of the first and second transmittable clutch torque, plus 50% of a maximum generatable torque of the electric motor.”
The limitations “less than twice a lesser” , “less than twice the smaller” and “plus 50% of maximum generatable torque” doesn’t seem to be described in the original specification as filed to convey to one of skill in the art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner did seem to find paragraphs in the original specification as filed [0017], lines 9-11, [0051], lines 6-12 and [0060] describing the motor torque being limited in the low torque mode less than the first and second clutch torques with additional torque less than or equal to 50% the maximum torque. However, the specification descriptions doesn’t seem to clarify the limitations as recited in claims 13 and 21. In particular, it is unclear based on the specification description what “less than twice a lesser” and “less than twice the smaller” is referring to. The examiner attempts to assume (based on the reading of the specification description as best understood) that the motor torque is limited to two times lower than the smallest transmittable torque of the first and second clutches, please clarify and amend accordingly.
Further, pertaining to the limitation “plus 50%”, the closest description in paragraph [0051], lines 11-12 describes the additional torque being less than or equal to 50%. However, the term “plus” as recited seems to suggest that the 50% torque “additional torque” as described, but just that the limited motor torque is 50% of the maximum torque (in other words “plus” as recited is being interpreted as covering the terms  “also” or “further”). The examiner suggest applicant amend to clarify that the plus 50% is an “additional torque”.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 13 recites the limitation “wherein in the low torque mode the motor torque generated by the electric motor is less than twice a lesser of the transmittable first clutch torque and the transmittable second clutch torque, plus 50% of a maximum generatable torque of the electric motor.” 
-Claim 21 recites the limitation “if the vehicle speed value is above the predetermined speed threshold value: control the electric motor in a low torque mode such that the motor torque generated by the electric motor is less than twice the smaller one of the first and second transmittable clutch torque, plus 50% of a maximum generatable torque of the electric motor.”
The limitations “less than twice a lesser” , “less than twice the smaller” and “plus 50% of maximum generatable torque” doesn’t seem to be described in the original The examiner attempts to assume (based on the reading of the specification description as best understood) that the motor torque is limited to two times lower than the smallest transmittable torque of the first and second clutches, please clarify and amend accordingly.
Further, pertaining to the limitation “plus 50%”, the closest description in paragraph [0051], lines 11-12 describes the additional torque being less than or equal to 50%. However, the term “plus” as recited seems to suggest that the 50% torque isn’t “additional torque” as described, but just that the limited motor torque is 50% of the maximum torque (in other words “plus” as recited is being interpreted as covering the terms  “also” or “further”). The examiner suggest applicant amend to clarify that the plus 50% is an “additional torque”.  
-Claims 17 and 28 recite the limitation “obtaining wheel speed values………”, based on claims 13 and 21 reciting the “obtaining of first and second wheel speed values”, it is unclear as to if the “obtained wheel speed values” as recited between claims 13, 17, 21 and 28 are the same values, please clarify.
the speed of the first clutch input part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim (should recite, “a speed of a first clutch input part”).
-Claims 19 and 30 recites the limitation "the first clutch output part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
-Claims 19 and 30 recites the limitation "the speed of the second clutch input part" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim (should recite, “a speed of a second clutch input part”).
-Claims 19 and 30 recites the limitation "the second clutch output part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 23 recites the limitation "the rear axle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 23 recites the limitation "the front axle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 13-31 are “provisionally” allowed via prior art purposes. Based on applicant’s response to 112(a) rejection above, the examiner will not indicate the allowable subject matter at this time (although allowable matter pertains to the 112(a) rejected recitations above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(and art cited in the PCT written opinion) EP2353916, DE102015118759, WO2017157479, JP06320971 and US publication/patents 20040147366, 20130304341, 20160356370, 5788005. All of the above art meets the limitations as recited in claims 13-31, however, each art lacks the motor torque being limited to two times lower than the smallest transmittable torque of the first and second clutches and plus 50% of a maximum torque of the motor (also described as lacking in the written opinion as well).
-Chubb et al 4049064 discloses a motor vehicle having an electric motor (10) providing a high torque operation when a second clutch (114) is operated and a low torque operation when a first clutch (113) is operated (see claim 2), but lacks the motor torque being limited to two times lower than the smallest transmittable torque of the first and second clutches and plus 50% of a maximum torque of the motor.
-Kim et al 10369986 discloses a motor vehicle having high torque electric motors (30) and low torque electric motors (20) operated via operation of clutches (33), but lacks the motor torque being limited to two times lower than the smallest transmittable torque of the first and second clutches and plus 50% of a maximum torque of the motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 26, 2022